White, J.
There is no proof of venue to be found in the transcript of the record in this case. The venue of an offense is a jurisdictional fact which must be alleged in the indictment, and proven as alleged, else the court fails to establish its authority to hear and determine the cause. It were a useless consumption of time at this day to cite authorities upon the point. No presumption can be indulged in support of the hypothesis that the court did what should have been done in this regard. The fact, if proven, must be affirmatively shown in the statement of facts.
The judgment of the County Court of Delta County in this case is reversed and the cause remanded, that upon a new trial an opportunity may be afforded that court to ascertain whether or not it is possible that the venue of the offense can be proven as alleged in the indictment.

Reversed and remanded.